187 F.3d 1160 (9th Cir. 1999)
CHARLES E. McDOWELL, Petitioner-Appellee,v.ARTHUR CALDERON, Warden, Respondent-Appellant.
No. 98-99032

Office of the Circuit Executive
U.S. Court of Appeals for the Ninth Circuit
September 23, 1999
Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion, McDowell v. Calderon, 173 F.3d 1186 (9th Cir. April 7, 1999), is withdrawn